NO. 07-04-0236-CR



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL A



JUNE 24, 2004



______________________________





RUBEN RUIZ, APPELLANT



V.



THE STATE OF TEXAS, APPELLEE





_________________________________



FROM THE 69TH DISTRICT COURT OF MOORE COUNTY;



NO. 3334; HONORABLE RON ENNS, JUDGE



_______________________________



Before JOHNSON, C.J., and REAVIS and CAMPBELL, JJ.

ON ABATEMENT AND REMAND

Appellant, Ruben Ruiz, has given Notice of Appeal from a judgment of conviction and sentence in the 69th District Court of Moore County.  A copy of the Notice of Appeal was filed with this Court on April 16, 2004.  The clerk’s record was filed on May 14, 2004 and a reporter’s record has not been received.  The court reporter indicates that appellant has not paid or made arrangements to pay for the record.  On June 7, 2004, appellant’s counsel filed a Motion to Withdraw as counsel indicating that he has not been employed by appellant to represent him on appeal.  

Accordingly, this appeal is abated and the cause remanded to the trial court.  Tex. R. App. P. 43.6.  Upon remand, the judge of the trial court is directed to cause notice to be given of and to conduct a hearing to determine: (1) whether appellant’s present counsel should be allowed to withdraw from representation of appellant; (2) if appellant is indigent; and (3) if it is determined that appellant is indigent, whether new counsel should be appointed to represent appellant.  If new counsel is appointed to represent appellant, then the trial court is directed to cause the name, address, and State Bar of Texas identification number of the new attorney to be furnished to the clerk of this court.  

The trial court is directed to: (1) conduct any necessary hearings; (2) make and file appropriate findings of fact, conclusions of law and recommendations, and cause them to be included in a supplemental clerk’s record; (3) cause the hearing proceedings to be transcribed and included in a reporter’s record of the hearing; and (4) have a record of the proceedings made to the extent any of the proceedings are not included in the supplemental clerk’s record or the reporter’s record of the hearing.  In the absence of a request for extension of time from the trial court, the supplemental clerk’s record, reporter’s record of the hearing, and any additional proceeding records, including any orders, findings, conclusions and recommendations, are to be sent so as to be received by the clerk of this court not later than July 24, 2004.   

Per Curiam

Do not publish.